UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 04-8019



JOSEPH ARMSTRONG,

                                             Petitioner - Appellant,

          versus


D. A. BRAXTON, Warden; L. W. HUFFMAN, Regional
Director,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (CA-04-262)


Submitted:   April 14, 2005                 Decided:   April 20, 2005


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Armstrong, Appellant Pro Se. Mark Ralph Davis, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Joseph Armstrong seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C. § 2254

(2000).      An appeal may not be taken from the final order in a

§ 2254 proceeding unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1) (2000).            A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                          28 U.S.C.

§    2253(c)(2)     (2000).     A    prisoner      satisfies      this   standard    by

demonstrating that reasonable jurists would find both that the

district     court’s       assessment   of    the    constitutional       claims     is

debatable or wrong and that any dispositive procedural rulings by

the district court are debatable or wrong.                        See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

We    have   independently      reviewed     the    record     and   conclude   that

Armstrong has not made the requisite showing. Accordingly, we deny

Armstrong’s motion for production of transcripts at government

expense,     deny    his    motion   for   appointment       of    counsel,   deny    a

certificate of appealability, and dismiss the appeal.                    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                           DISMISSED



                                        - 2 -